DETAILED ACTION
This action is in reply to the submission filed on 3/30/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1, 12, 13 and 19, and addition of claim 22 are acknowledged.
Claims 1-3 and 6-22 are currently pending and have been examined under the effective filing date of 5/19/2018.
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive, in part. In view of 101, Examiner looks at the claims as a whole and notes that newly added claim 22 is patent-eligible subject matter, as it adds a meaningful limitation to bring the abstract idea into a practical application. In view of 103, Examiner while Jenkins teaches optimizing group shipments and item groupings, (Jenkins 19:65; The planning component 210 groups together all recommended shipments with the same item, source, and destination whose schedule shipping date falls within a given interval. The quantity of the recommended shipment is the sum of the recommended shipments being aggregated.) (Jenkins 10:7; system 100 may display a table presenting projections for the distribution network sourced from a SKU for a specific time period. The column may let the user view the sources for an individual SKU at a particular location.) Jenkins does not explicitly teach generating inventory optimization orders for individual item shipments through multiple supply chain locations.
Regarding page 13 of Applicant’s remarks, Examiner notes Jenkins tracks items’ locations throughout a plurality of locations and creates shipping orders of various quantities (using terminology such as minor and major shipping quantities) to optimize inventory levels across a supply chain.  However, these minor and major quantities are not explicitly teaching organizing individual items to be moved throughout a supply chain. Regarding page 14, Examiner notes that Jenkins teaches a predetermined statistical availability level by using a method to forecast demand and calculating the expected demand by comparing the demand to safety stock across multiple locations.  This level of uncertainty benefits from being lower than just analyzing one location to calculate demand.  This benefit is seen in the present claims as well as the structure of Jenkins, as Jenkins perform the same functions as the present claims, that is to track items across multiple locations and forecast demand and optimize inventory levels across a supply chain.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-21 are rejected under 35 U.S.C. 101. Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 13 and 19 and respective dependent claims 2-3, 4-12; 14-18; and 20-21 recite a method and/or system for receiving inputs relating to a plurality of inventory items, including a cost of holding each of the items at a location type and a cost of moving each of the items between locations, wherein the plurality of location includes retail locations, receiving center and flow center; determining for each inventory item an optimal inventory balance across locations for a predetermined future time period, wherein the optimal balance is based: on a predetermined statistical availability level at each of the plurality of retail locations that is set based on a desired customer availability at each retail locations for the predetermined future time period and based on a level of uncertainty regarding consumer demand for the inventory item, a predetermined statistical availability level at the flow center that is based on a second level of uncertainty based on a collective uncertainty across the plurality of retail locations, wherein the second level of uncertainty is lower than the level of uncertainty, the predetermined statistical availability level representing a cumulative percent of possible sales values that are made possible, and a statistical distribution of estimated demand representing a distribution of sales volume outcomes for each item at each location for the predetermined future time period; the plurality of locations including the flow center and the plurality of retail locations, the statistical distribution of estimated demand serving to aggregate the demand across the plurality of locations to reduce demand variability allowing the plurality of locations to decrease an average amount of the plurality of inventory items held at the plurality of locations; and responsive to the determination of the optimal inventory balance, generating one or more inventory adjustments requests to achieve the optimal inventory balance across the plurality of location for each item while satisfying the statistical availability level given the estimated demand, the inventory adjustment requests being selected from among a transfer order or rebalance order to initiate movement of inventory items; and responsive to generating the one or more inventory adjustment requests, communicating the requests, thereby effectuating movement of inventory items among the locations. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  The act of managing inventory is a fundamental economic practice.  Further, these limitations are able to be performed in the human mind, and therefore directed to the abstract idea of mental processes.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a software tool implemented on a supply change management computing system, a transportation management computing system, and a non-transitory computer-readable medium comprising computer-executable instructions individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. The additional elements in claims 2, 3, 6-12, 14-18 and 20-21 serve to define different inputs such as promotions, sales plans, inventory goals, sales projections, moving costs, inventory levels, transit times, rebalance orders and units of management.  These additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They add helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. They introduce neither a new abstract idea nor additional limitations that integrate the abstract idea into a practical application/are significantly more than an abstract idea.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than using a computer as a tool to perform an abstract idea.  As stated above, these additional elements merely use a computer as a tool to perform the abstract idea.

Reasons why the Claims Would be Allowable over Prior Art
The following is a statement of reasons for the indication of allowable subject matter:  No prior art or non-patent literature has been found that matches the functions and formula of tracking individual items with a statistical level of uncertainty across multiple supply chain locations.  The closest non-patent literature that reads on the Application is Lin, Multi-Echelon Inventory Optimization and Demand-Side Management: Models and Algorithms. This paper describes using algorithms to teach cost savings in regards to inventory distribution systems.  The closest prior art that reads on Application is Jenkins et al. (Patent No. US 7,668,761 B2), Shipman (Patent No. US 5,819,232), Kamadolli (Pub. No. US 2017/0109686 A1) and Waller (Pub. No. US 2001/0047293 A1). Kamadolli teaches tracking inventory conditions relating to perishable and non-perishable parameters. Waller teaches availability levels of inventory items across multiple locations, but not generating inventory orders for individual items. Shipman discloses optimal inventory balances across multiple retail locations, and Jenkins teaches generating inventory rules for optimization across a plurality of supply chain locations, but not generating inventory orders for individual items. In summation, Applicant’s claims are distinct from these.  Therefore, the 103 rejections are overcome.  For clarity of record, please see the following detailed analysis for independent claim 1.
Regarding Claims 1, 13 and 19, Jenkins as modified by Shipman discloses a method of managing inventory items within a supply chain, (Jenkins 3:37; optimizing inventories across a multi-echelon network) the method comprising: 
receiving, at a software platform implemented on a supply chain management computing system, inputs related to a plurality of inventory items, the inputs being received from a transportation management computing system and including a set of defined constraints (Jenkins 4:46; user may select a forecast adjustment rule to tell the system 100 whether and how to adjust the forecast with customer orders) including a cost of holding each of the plurality of inventory items at a location type and a cost of moving each of the plurality of inventory items between locations, (Jenkins 32:25; user may select whether dynamic deployment component 211 considers it preferable to hold stock at the source locations, rather than the destinations, or vice versa) Examiner notes system in Jenkins considers cost of holding and moving cost to determine cheapest option. wherein a plurality of locations within the supply chain includes a plurality of retail locations, a receiving center, and a flow center servicing the plurality of retail locations. (Jenkins 3:38; network wide visibility including customer and supplier locations.) 
determining, at a replenishment management system included within the software platform, for each individual inventory item and across a plurality of different inventory stock keeping units (SKUs), (Jenkins 44:24; load leveler 410, starting with the first SKU or family, tries to remove the overload and determines how many times to try moving the load for each SKU or family. Next, the load leveler 410 after the maximum number of tries (or after the load has been moved to the end of the planning horizon), and if the resource is still overloaded, processes the next SKU or family. The new planned orders rule, load offset duration, production calendar, and planned order schedule dates interact to determine the date/time for planned order quantities that are moved) an optimal inventory balance across the plurality of locations for a predetermined future time period (Jenkins 10:40-58; using a time period for determining item demand,) wherein the optimal inventory balance is a discreet number of individual inventory items of each SKU at each of the plurality of inventory locations, wherein determining the optimal inventory balance includes: (Jenkins 43:27; user may group SKUs into a family to enable the user and the system to manipulate loads for many SKUs at once instead of working with one at a time.) Examiner notes the SKUs in Jenkins to not correspond to individual items.
receiving demand signals from a point of sale system within an enterprise; (Jenkins 4:43; the user can tell the system to supplement forecasted demand with customer orders, which may provide more timely and accurate information than the short-term forecast.)
assigning a predetermined statistical availability level at each of the plurality of retail locations (Jenkins 19:23; user sets the following database components: sourcing, assign allocation, recommended shipments, and arrival calendars, set stock available duration and minimum allocation duration, assign location priorities, assign allocation strategies, and set push mode) that is based on a desired customer availability at each of the plurality of retail locations for the predetermined future time period (Jenkins 8:60-65; system calculates the safety stock to be the expected percentage of customer order that can be completely filled from stock,) (Jenkins 8:55; statistical safety stock is calculated, in terms of either unit fill or order fill)
assigning a predetermined statistical availability level at the flow center that is based on a second level of uncertainty representing a collective uncertainty across the plurality of retail locations, (Jenkins 16:53; planning component 210, an item family includes parents and subordinates. That is, the item family is not just one item at multiple locations and may also include other items) wherein the second level of uncertainty is lower than the level of uncertainty at each of the plurality of retail locations, (Jenkins 8:60-65; system calculates the safety stock to be the expected percentage of customer order that can be completely filled from stock,) the predetermined statistical availability level representing a cumulative percent of possible sales values (Jenkins 8:60-65; system calculates the safety stock to be the expected percentage of customer order that can be completely filled from stock,) Examiner notes that Jenkins teaches tracking items at multiple locations and calculating inventory levels using expected percentages that represent item availability.
receiving demand forecast information from a demand forecasting engine, the demand forecast information (Jenkins 21:1; user assigns a priority of 1 to distribution demand, 2 to dependent demand, 3 to forecasted customer orders, 4 to nonforecasted in customer orders, and 5 to adjusted allocated total forecast, within each location priority the planning component 210 will allocate stock to meet distribution demand first. If there is inventory remaining after it meets distribution demand, it allocates stock for dependent demand, followed by forecasted customer orders, and so on.) defining a statistical distribution of estimated demand representing a distribution of sales volume outcomes (Jenkins 7:55-60; taking into account additional factors such as the variability in the forecasts for SKUs) for each SKU at each of the plurality of locations for the predetermined future time period, (Jenkins 8:15; time-phased forward coverage duration) the plurality of locations including the flow center and the plurality of retail locations, (Jenkins 10:5; system allows the user to evaluate the inventory position of a sourcing network relative to its demand. For instance, the system 100 may display a table presenting projections for the distribution network sourced from a SKU for a specific time period. The column may let the user view the sources for an individual SKU at a particular location) the statistical distribution of estimated demand serving to aggregate the demand across the plurality of locations to reduce demand variability allowing the plurality of locations to decrease an average amount of the plurality of inventory items held at the plurality of locations; and (Jenkins 2:45; decreases expediting and inventory costs, while maximizing customer service by orchestrating time-phased product/material flow)
providing the optimal inventory balance from the replenishment management system to an inventory management system included within the software platform; (Jenkins 35:19; automated load builder 310 finds the optimal load configuration by attempting to place all recommended shipments on all available alternate carriers.)
responsive to the determination of the optimal inventory balance, automatically generating, at the inventory management system, and based on the set of defined constraints, one or more inventory adjustment requests to achieve the optimal inventory balance across each of the plurality of locations for each of the plurality of inventory items, (Jenkins 35:49; automated load builder 310 selects target recommended shipments to start the load, sorts recommended shipments according to needed arrival date, and selects a target recommended shipment) the inventory adjustment requests resulting in an inventory status satisfying the predetermined statistical availability level given the statistical distribution of estimated demand for each of the plurality of inventory items, (Jenkins 45:54; For each selected SKU, the CMP creates a material-constrained supply planning component 210 to satisfy demand within a CMP horizon for the demand/supply tree) the inventory adjustment requests being selected from among a transfer order or rebalance order to initiate movement of a discrete number of inventory items within the enterprise on a per-item basis, (Jenkins 5:28; planning component 210 generates planned arrivals or planned orders for one item at a time) or a purchase order to a vendor to order additional inventory items; and (Jenkins 16:59; deployment component 300 generates recommended shipments and allows the user to create and manage vehicle loads based on those recommended shipments) Examiner notes Jenkins does not teach the per-item order generation.
responsive to generating the one or more inventory adjustment requests, communicating the one or more inventory adjustment requests from the supply chain management computing system to the transportation management computing system, thereby effectuating movement of inventory items among the plurality of locations within the supply chain. (Jenkins 16:59; deployment component 300 generates recommended shipments and allows the user to create and manage vehicle loads based on those recommended shipments)
Jenkins does not disclose, but Shipman does disclose:
wherein the predetermined statistical availability level is based on a level of uncertainty regarding consumer demand. (Shipman 3:45; generation of the demand forecast by using a normalized, weighted average of historical shipping data from a predetermined period to calculate the most likely demand per time interval in the future)  Examiner notes the consumer demand correlates with the historical shipping data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for a smaller margin of waste when evaluating demand. (Shipman 5:5; inventory plan which minimizes the combination of: (a) the changeover or transition costs to go from one product or item to the next in the manufacturing cycle, plus (b) the cost of holding inventory.)

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629